 

Exhibit 10.9(a)

 

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into severance agreements for change of control with the
following persons on the dates shown. These agreements are substantially similar
to the one included as Exhibit 10.13 to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2012 except that the multiple of the highest annual
compensation received by the employee in the five preceding years used to
determine a one-time cash payment is equal to the duration listed below.

 

    Original Replacement Employee Duration Agreement Date Agreement Date        
Bret A. Conklin 2 years January 2002 December 2011 Robert E. Rich 2 years
February 2001 December 2011

 

Last revision date: February 3, 2017

 

 

